DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 5, 9, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.  Claims 5, 14 are dependent on claim 1, but do not have prepositions “the” or “said” in front of previously cited HMS-PP and foamed sheets or beads. Therefore, it is not clear if the cited terms are the same or different from those previously cited.

4. Claim 9, which is dependent on claim 8, refers to random copolymers. However, there is a lack of antecedent basis for that limitation since claim 8 does not have a positive recitation of the presence of random copolymers. Further, claims 8 and 9 recites the following:
8. The process according to claim 1, wherein the propylene polymer composition comprises at least 50 wt% relative to the total weight of the propylene polymer composition of a) the HMS-PP and up to 50 wt% of b) one or more polypropylene random copolymers or heterophasic copolymers with ethylene and optionally other C4 - C10 alpha-olefins, or polyethylene. 
“9. The process according to claim 8, wherein the propylene polymer composition is a heterophasic copolymer composition wherein the HMS-PP polymer a) forms the matrix phase together with the random copolymer b) and/or the matrix of the heterophasic copolymer b) while the dispersed phase of the heterophasic copolymer b) forms the dispersed phase of the heterophasic copolymer composition.”
It is not clear what polymers constitute the phases of the heterophasic copolymer, and it is not clear if said heterophasic copolymer is used in addition to a) HMS-PP or “is” the overall propylene polymer composition as cited in claim 9.

5.  Claim 16, which is dependent on claim 1, recites the thermal treatment taking place at a temperature Tt which is between 5 and 30ºC. It is not clear how such temperature can be applied since claim 1 recites the temperature Tt being 5-40ºC lower than the melting temperature of the HMS-PP which is at least 135ºC. 
Further, claim 15 refers to a process comprising manufacturing articles comprising a foam and having a low VOC and low FOG. However, it is not clear what values of “low VOC” and “low FOG” of the articles are assumed herein, and further in view of no prepositions “the” or “said”, it is not clear what foam is assumed under the term “a foam”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504).

7.  Tran et al discloses a process comprising:
1) producing a polypropylene foam comprising the following steps:
    a) forming a polypropylene composition comprising melt strength of at least 30 cN, or 31-60cN ([0061], as to instant claim 1), strain hardening of 6-12 ([0057], as to instant claims 4, 18) and melting temperature of 135-165ºC ([0067], as to instant claims 3, 16); the polypropylene composition comprises a modified polypropylene (HMS-PP) homo- or copolymer ([0024]) which is a long-chain branched polypropylene ([0020]) produced by mixing metallocene-produced intermediate polypropylene with a peroxide and conjugated diene, followed by heat treatment  ([0069]-[0080], [0093], [0098], [0104], [0132], [0008], as to instant claim 6);
    b) subjecting the produced composition to foaming in an extruder in the presence of chemical or physical foaming agents to achieve foam density of 40-600 kg/m3 ([0164], as to instant claim 7); thereby producing extruded foam or foamed beads ([0165]-[0166], as to instant claims 5, 14).


8.  Though the melting temperature and melting strength cited by Tran et al are referred to the polypropylene composition, and not to the foam, instant specification recites that the determined melting temperature, strain hardening and the melting strength are based on the HMS-PP composition as well ([0018]-[0020] of instant specification); the melt strength of at least 25 cN is cited in instant specification as being both of the HMS-PP and of the foam ([0021], [0012] of instant specification), therefore, the melt strength and melting temperature of the composition and of the foam produced from said composition appear to be about the same, and thus, the values for the melting temperature, melting strength and strain hardening of the foam produced from the composition of Tran et al would be reasonably expected to be about the same or close to those provided for the composition of Tran et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  Though Tran et al does not explicitly recite the foam being formed in the presence of a nucleating agent, followed by cooling, as required by instant claim 5, and the HMS-PP In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

10.  Though Tran et al does not recite said foam or foamed beads being further subjected to heat treatment,
Dolle et al discloses a process comprising subjecting polypropylene granules further comprising antioxidants (as to instant claim 13) to treatment at a temperature of 80-150ºC for 2-30 minutes or 1-10 hours (col. 1, lines 38-64; col. 2, lines 22-35, as to instant claims 1, 2, 17) to deodorize the polypropylene, remove undesirable odor and produce the polypropylene with low taste-impairments and odor-impairment (col. 1, lines 4-7; col. 1, lines 23-27). The deodorized polypropylene granules are used for making piping, packaging, films, filters (col. 2, lines 51-61, as to instant claim 15).

11.  Since Dolle et al explicitly teaches subjecting the polypropylene granules to heat treatment to deodorize the said polypropylene granules, remove undesirable odor and produce the polypropylene granules with low taste-impairments and odor-impairment, Tran et al  and Dolle et al, and to include, or obvious to try to include an additional step 2) in the process of Tran et al, such as to subject the polypropylene foamed beads of Tran et al  to further heat treatment as taught by Dolle et al, so to deodorize the polypropylene beads of Tran et al, remove undesirable odor and produce the polypropylene beads with low taste-impairments and odor-impairment, as well, thereby arriving at the present invention.The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the 
12.  Given the HMS-PP is having melting temperature of 150ºC and the treatment of the foamed beads of Tran et al in view of Dolle et al is at a temperature of 140ºC, therefore, the treatment appears to take place at a temperature 10ºC lower than the melting temperature (as to instant claims 1-3, 16).
13.  All ranges in the process of Tran et al in view of Dolle et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

14.  Since the foamed beads of Tran et al in view of  Dolle et al are produced by substantially the same process as that claimed in instant invention, including the use of the same HMS-PP as that claimed in instant invention, therefore, the produced heat-treated foamed beads of Tran et al in view of  Dolle et al would be reasonably expected to have the properties, including VOC, antioxidant level and FOG, that are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15.  Further, since the level of deodorizing/ removal of undesirable odor, i.e. level of removed volatile organic compounds, depend on the temperature and duration of the heat treatment necessary for evaporation of said volatile compounds, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature and duration for heat treatment (the step 2) of the process) of the foamed beads of Tran et al in view of  Dolle et al, so to achieve a desired level of removed volatile compounds and thus the desired levels of VOC and FOG of the foamed beads of Tran et al in view of  Dolle et al as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504), Motha et al (US 2008/0255261) and Daploy HMS Polypropylene for Foam extrusion, 2010 (Daploy HMS-PP).

17.  The discussion with respect to Tran et al (US 2014/0163126) in view of Dolle et al (US 6,218,504) set forth in paragraphs 6-15, is incorporated here by reference.

18. Though Tran et al in view of Dolle et al do not explicitly recite the high melt strength polypropylene being used in combination with random heterophasic polymers, and the use of nucleating agent during foaming step,
1)  Daploy HMS-PP flyer discloses polypropylene foam produced by foam extrusion in the presence of blowing agent and nucleating agent (pp. 5-6, as to instant claim 5) using a composition comprising commercial Daploy HMS-PP in combination with random heterophasic copolymers and further LLDPE, TPO (p. 9), wherein the produced foam is having improved toughness and is soft (p. 9). The specifically cited commercial Daploy HMS is Daploy WB140HMS, having melt strength of 36 cN and melting temperature 163ºC, and the random copolymer WB260HMS having melt strength 27 cN and melting temperature 146ºC (p. 11).
It is noted that commercial HMS-PP WB140HMS is used as the HMS-PP in examples of instant specification (Example 1).

Motha et al discloses foam compositions, produced by extrusion foaming followed by cooling ([0068], as to instant claim 5) of a composition comprising:
    B) 5-80%wt of a modified polypropylene having strain hardening and a melt strength of more than 30 cN (Fig. 2, [0032]), specifically 30.5 cN ([0066]), which is modified by either ionizing radiation or by treatment of polypropylenes with multifunctional ethylenically unsaturated monomers in the presence of peroxides ([0018]-[0024], as to instant claims 6), and
   A) 20-95%wt of unmodified propylene polymers ([0015]) comprising random propylene copolymers ([0035]) or polymer mixtures comprising 60-98%wt of crystalline copolymer of propylene with ethylene, and 2-40%wt of an elastic copolymer ([0055]-[0059]), i.e. a heterophasic copolymer,
wherein the produced foam compositions are having an improved balance of processability and mechanical properties ([0001]).
Thus, Motha et al teaches that polypropylene foams having improved processability and mechanical properties are produced from polypropylene compositions comprising  a combination of a modified high melt strength polypropylene in amount of as high as 80%wt and a random propylene copolymer or a heterophasic random copolymer in amount of as low as 20%wt (as to instant claims 8-9).

19. Since the use of high melt strength polypropylene in combination with random and heterophasic copolymers and LLDPE provides foams having improved toughness, softness and processability, as shown by Daploy HMS-PP and Motha et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Daploy HMS-PP, Motha et al and Tran et al in view of Dolle et al, and use, at least partially, or obvious to try to use at least partially the commercial product WB140HMS as the high melt strength polypropylene, and further include the random and/or heterophasic copolymers and LLDPE, in the composition for making the foam of Tran et al in view of Dolle et al, so to further improve toughness, softness, and processability of the foam of Tran et al in view of Dolle et al as well,  given such is desired and further include, at least partially, the nucleating agent during foam extrusion, so to control the cell production, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

20.  Since the foamed beads of Tran et al in view of  Dolle et al, Motha et al and Daploy HMS-PP are produced by substantially the same process as that claimed in instant invention, including the use of the same HMS-PP in combination with random heterophasic copolymers, as that claimed in instant invention, therefore, the produced heat-treated foamed beads of Tran et al in view of  Dolle et al, Motha et al and Daploy HMS-PP would be reasonably expected to have the properties, including VOC and FOG, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 10-In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21.  Further, since the level of deodorizing/ removal of undesirable odor, i.e. level of removed volatile organic compounds, depend on the temperature and duration of the heat treatment,  therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature and duration for heat treatment of the foamed beads in the step 2) of the process of  Tran et al in view of  Dolle et al and Daploy HMS-PP, so to achieve a desired level of removed volatile compounds and thus the desired level of VOC and FOG of the foamed beads of Tran et al in view of  Dolle et al and Daploy HMS-PP as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Conclusion
22.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0220727 and US 8,344,069 are related to polypropylene compositions having high melt strength and low emissions.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764